Per Curiam.
The plaintiff has appealed from a judgment, rendered by a state referee exercising the powers of the Superior Court, assessing at $73,400 the damages sustained by the plaintiff in the taking of his property by the defendant by eminent domain. We find no merit to the plaintiff’s attack on the court’s finding of fact nor to his claim that the court misapplied the income method of determining fair market value. It was an appropriate method under the circumstances, considering the general condition of the property and its location in an area which was the scene of violent rioting in 1967, 1968 and 1969. “It was within the province of the referee to determine the credence to be given to the testimony before him”; Brothers, Inc. v. Ansonia Redevelopment Agency, 158 Conn. 37, 41, 255 A.2d 836; and the weight to be given to the opinions of expert witnesses and the information considered by them in mailing their appraisals. Montanaro v. Hartford, 165 Conn. 57, 60, 327 A.2d 571. As we said in the Montanaro case, it was the task of the court to reach a result that would give the plaintiff, as nearly as possible, a fair equivalent in money as just compensation for the land taken and “[w]e find nothing in the record to indicate that the court failed properly to perform this task in reaching its evaluation of the plaintiff’s property.”
There is no error.